United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41116
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE LUIS VALDEZ-JAIMES,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:04-CR-347-1
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Luis Valdez-Jaimes appeals his sentence following his

guilty-plea conviction of one charge of illegal reentry into the

United States.    Valdez-Jaimes argues that the district court

erred in sentencing him under a mandatory sentencing guidelines

scheme.   He acknowledges that this claim is reviewed for plain

error only, but he contends that he does not have to demonstrate

any effect on his substantial rights because the error is

structural and because prejudice should be presumed.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41116
                                  -2-

     The district court committed error that is plain by

sentencing Valdez-Jaimes under a mandatory sentencing guidelines

regime.   See United States v. Mares, 402 F.3d 511, 520-21 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517); United States v. Valenzuela-Quevedo, 407 F.3d 728, 733

(5th Cir. 2005).    Nevertheless, Valdez-Jaimes has not carried his

burden of showing that the district court’s error affected his

substantial rights.     See Valenzeuela-Quevedo, 407 F.3d at 733-34;

Mares, 402 F.3d at 521.    Valdez-Jaimes’s contention that this

error is structural and gives rise to a presumption of prejudice

is unavailing.     See United States v. Malveaux, ___ F.3d ___, No.

03-41618, 2005 WL 1320362 at *1 n.9 (5th Cir. Apr. 11, 2005).

Valdez-Jaimes has not shown that he should receive relief on this

claim.

     Valdez-Jaimes’s argument that the sentencing provisions in

8 U.S.C. § 1326(b) are unconstitutional is, as he concedes,

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998).   See Apprendi v. New Jersey, 530 U.S. at 466 (2000);

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     Valdez-Jaimes has shown no reversible error in the district

court’s judgment.    Consequently, that judgment is AFFIRMED.